Exhibit 10.68

THE YUCAIPA COMPANIES, LLC

9130 WEST SUNSET BLVD.

LOS ANGELES, CA  90069

May 13, 2007

Source Interlink Companies
27500 Riverview Center Blvd.
Bonita Springs, Florida 34134

Ladies and Gentlemen:

We are pleased to provide you with this commitment in connection with your
contemplated purchase of PRIMEDIA Enthusiast Media Inc.  Reference is made to
that certain Stock Purchase Agreement, dated as of the date hereof (the
“Purchase Agreement”), by and between Consumer Source Inc., a Delaware
corporation (“Seller”), PRIMEDIA Inc., a Delaware corporation and Source
Interlink Companies, Inc., a Delaware corporation (“Source”).  Capitalized terms
used herein and not otherwise defined have the respective meanings ascribed to
them in the Purchase Agreement.

In consideration of the premises and mutual covenants, agreements, obligations
and conditions contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound hereby, agree as follows:

1.                                       Equity Commitment.  If (a) the
conditions set forth in Section 6.01(a) and 6.01(b) of the Purchase Agreement
have been satisfied or waived and the Closing shall not have occurred in
accordance with Section 2.01 of the Purchase Agreement, (b) the Financing or
Alternative Financing, as the case may be, shall not be capable of consummation
in an amount sufficient to close the sale contemplated by the Purchase Agreement
and (c) Source would be capable of consummating the Financing or Alternative
Financing, as the case may be, if The Yucaipa Companies, LLC and its affiliates
(“Yucaipa”) purchased securities from Source, then Source shall sell and Yucaipa
shall purchase securities of Source for cash in an amount sufficient for Source
to consummate the Financing or Alternative Financing, as the case may be, and
close the sale contemplated by the Purchase Agreement, provided that Yucaipa
shall not be obligated to purchase securities or be liable for damages,
obligations or amounts in connection with or related to this Letter Agreement to
any party for more than $100 million in the aggregate.  The Yucaipa Companies,
LLC and funds under its control have $100 million in capital available for
investment.  The terms of such securities shall be established by a committee of
the board of directors of Source consisting solely of independent directors, but
shall not have terms that would require a vote of the stockholders of Source
under law or the rules of the Nasdaq Stock Market.


--------------------------------------------------------------------------------


2.                                       Termination.  The obligations of Source
and Yucaipa under this letter agreement shall immediately terminate on the
earlier of (a) the Closing and (b) the termination of the Purchase Agreement in
accordance with Section 9.01 of the Purchase Agreement, except if Yucaipa or
Source is in material breach of this letter agreement.  Upon and after such
termination, the obligations of Source and Yucaipa under this letter agreement
shall forthwith become null and void and of no further effect and there shall be
no further obligation or liability on the part of any party hereto.

3.                                       Non-Assignment.  The obligations set
forth herein shall not be assignable without the prior written consent of (a)
Source or Yucaipa, as applicable, and (b) in each case, Parent and Seller, and
the granting of such consent in a given instance shall be solely in their sole
discretion and, if granted, shall not constitute a waiver of this requirement as
to any subsequent assignment.

4.                                       Confidentiality.  Other than as
required by applicable law or regulation, each of the parties agree that it will
not, nor will it permit its advisors or affiliates to, disclose to any person or
entity the contents of this letter agreement, other than to its advisors who are
instructed to maintain the confidentiality of this letter in accordance
herewith.

5.                                       No Personal Liability.  Notwithstanding
anything that may be expressed or implied in this letter agreement, each party
hereto, by its acceptance of the benefits hereof, covenants, agrees and
acknowledges that, no recourse hereunder or under any documents or instruments
delivered in connection herewith shall be had against any officer, agent,
employee, director, partner, member, affiliate or assignee of Source or Yucaipa,
whether by the enforcement of any assessment or by any legal or equitable
proceedings, or by virtue of any statute, regulation or other applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on, or otherwise be incurred by an officer, agent or
employee of Source or Yucaipa or any director, officer, employee, partner,
member, affiliate or assignee of any of the foregoing, as such for any
obligations of Source or Yucaipa under this letter agreement or any documents or
instruments delivered in connection herewith or for any claim based on, in
respect of, or by reason of, such obligations or their creation.

6.                                       Express Third Party Beneficiaries. 
Seller and Parent shall be third party beneficiaries of this letter agreement
and shall be entitled to exercise the rights set forth in Section 1 and enforce
the terms of this letter agreement and any waiver, consent or amendment to this
letter agreement shall be null and void unless agreed to in writing in advance
by Seller, Purchaser and Yucaipa.

7.                                       Notices.  All communications with
Purchaser, Parent and Seller shall be governed by Section 10.04 of the Purchase
Agreement.

8.                                       Source Forbearance.  Source shall not
exercise its rights under Section 9.01 of the Purchase Agreement if either
Source or Yucaipa is in material default under this letter agreement.

2


--------------------------------------------------------------------------------


9.                                       Entire Agreement.  This letter
agreement, the Purchase Agreement and the Additional Agreements (together with
the Schedules to the Purchase Agreement and the documents referred to therein)
contains, and are intended as, a complete statement of all of the terms of the
arrangements between the parties with respect to the matters provided for
herein, and supersedes any previous agreements and understandings between the
parties with respect to those matters provided however that the terms of the
Confidentiality Agreement dated February 22, 2007 (the “Confidentiality
Agreement”) shall remain in full force and effect.

10.                                 Governing Law; Jurisdiction.  This letter
agreement shall be governed by, and construed and enforced in accordance with
the laws of the State of New York.  Purchaser and Seller hereby irrevocably
submit to the jurisdiction of any New York state court or United States Federal
Court sitting in New York City (and any appellate court therefrom) over any
action or proceeding arising out of or relating to this letter agreement. 
Purchaser and Seller hereby irrevocably waive any objection they may have to
venue and the defense of an inconvenient forum to the maintenance of such action
or proceeding.

11.                                 Counterparts.  This letter agreement may be
executed in two (2) or more counterparts, each of which shall be deemed an
original, and each party thereto may become a party hereto by executing a
counterpart hereof.  This letter agreement and any counterpart so executed shall
be deemed to be one and the same instrument.

12.                                 No Presumption.  This letter agreement shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting.

13.                                 Specific Performance.  The parties hereto
agree and acknowledge that money damages would not be an adequate remedy for any
breach of the provisions of this letter agreement and that, in addition to
pursuing any other available remedies, Source, Seller and Purchaser, may apply
to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief (without posting a bond or other security) in order to
enforce or prevent any violation of the provisions of this letter agreement.

3


--------------------------------------------------------------------------------


If this letter is agreeable to you, please so indicate by signing in the space
indicated below.

Very truly yours,

 

 

 

 

 

THE YUCAIPA COMPANIES, LLC

 

 

 

 

By:

 /s/ Robert P. Bermingham

 

 

 

Name:  Robert P. Bermingham

 

 

Its:  Vice President

 

Accepted and agreed as of May 13, 2007.

SOURCE INTERLINK COMPANIES, INC.

By:

/s/ Michael R. Duckworth

 

 

 

Name:

Michael R. Duckworth

 

 

Its:

Chairman of the Board

 

 

 

 

 

 

 

CONSUMER SOURCE INC.

 

 

 

 

 

By:

/s/ Dean Nelson

 

 

 

Name:

Dean Nelson

 

 

Title:

Chairman, President and CEO

 

 

 

 

 

 

 

PRIMEDIA INC.

 

 

 

 

 

By:

/s/ Dean Nelson

 

 

 

Name:

Dean Nelson

 

 

Title:

Chairman, President and CEO

 

 

4


--------------------------------------------------------------------------------